DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the voltage source and the printed circuit (3) being housed in a housing (7a, 7b), whereas said at least one detection means (10) is housed outside the housing (7a, 7b),
wherein the detection means (10) is at least partially in the form of a metallized layer (12) borne by part of an outer contour of a foam block (13) in contact against the housing (7a, 7b) through a bearing face (13a), the face of the foam block (13) opposite the bearing face (13a) bearing the majority of the metallized layer (12).

3.	Claims 2-20 are allowed due to the fact that they further limit and depend on claim 1.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Patel (Patent No.: US 9,593,514) teaches “A vehicle door includes a lock cylinder having an actuator member that is operably connected to a door latch mechanism. A door handle moves from a first or home position covering an outer end of the lock cylinder to a partially open position wherein the outer end of the lock cylinder is exposed. When the door handle is in the partially open position, a user can access the lock cylinder and insert a key into the lock cylinder to unlock the door. Thus, the lock cylinder is covered and hidden behind a portion of the door handle when the door handle is in the first position to provide an uncluttered, visually appealing appearance” (Abstract).
Sabah (Pub. No.: US 2019/0040659) teaches “A door handle for a vehicle having a closure panel moveable between an open position and a closed position relative to a body of the vehicle is disclosed. The door handle includes a housing, sensor wires, and a controller. The housing is attached to the closure panel and is movable between a home position and an articulated position. The sensor wires are disposed within the housing and include first and second wires. The controller is in communication with the first and second wires and is operable to detect a hand in a detection area disposed between the housing and the closure panel. The controller transmits an unlock or a lock command based on detection of the hand within the detection area by one of the first and second wires before the other of the first and second wires” (Abstract).
c)	Witte (Pub. No.: US 2017/0260778) teaches “A vehicle door handle includes a sensor assembly for detecting an operation request. The door handle is fixed and actuates an electric lock. The sensor assembly includes a first capacitive sensor arranged in the door handle and oriented towards an inner side of the handle. It monitors a first handle section gripped when actuating the handle. Second and third sensors are arranged along an axial extension of the handle. The second sensor is oriented towards an outer side of the handle and monitors a touching from the outer side in a second handle section. The third sensor is oriented towards the inner side of the handle and monitors a touching from the inner side. The electronic control and evaluation device generates an opening signal when both the capacitive sensor detects a gripping of the door handle and the second sensor and the third sensor simultaneously each detect a touching” (Paragraph [0026]).
d)	Emerling (Pub. No.: US 2003/0218356) teaches “A door assembly is disclosed for a motor vehicle. The door assembly comprises a molded door panel having a first side and a second side. The first side of the door panel is adapted to face into a passenger compartment of the motor vehicle. The second side of the door panel supports a belt line reinforcement, a lock and catch assembly, and a window lift assembly. The door assembly of the present invention is adapted for joining with a door exterior” (Abstract).

5.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867